DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz et al. (US Patent Application Publication 2011/0204678A1).
	Re claim 16, Katz et al. discloses a cargo body panel (the whole panel side shown in figure 1, from the front of the trailer to the rear of the trailer) comprising an interior side for facing a cargo receiving volume of a cargo body constructed with the cargo body panel,  an exterior side spaced from the interior side, a primary recess including a primary recess interior side and a primary recess exterior side, wherein the primary recess interior side is recessed from the interior side, a secondary recess positioned within the primary recess, the secondary recess including a secondary recess interior side and a secondary recess exterior side, wherein the secondary recess is protruded beyond the exterior side such that a distance between the interior side and the secondary recess interior side is greater than a distance between the interior side and the exterior side, and a logistics track including lateral portions supported by the primary recess interior side, the logistics track spanning the secondary recess, wherein the primary and secondary recesses are located inward and away from both of a pair of opposed edges of the cargo body panel.  See the annotated figure below.

    PNG
    media_image1.png
    635
    832
    media_image1.png
    Greyscale

	Re claim 17, the panel has a thickness within the primary recess as measured between the primary recess interior side and the primary recess exterior side, and the panel has a thickness within the secondary recess as measured between the secondary recess interior side and the secondary recess exterior side, and wherein the thickness at the primary recess is equal to the thickness at the secondary recess.  See the annotated figure above.
	Re claim 18, a thickness of the cargo body panel at the primary recess is less than a nominal thickness of the cargo body panel measured outside the primary recess between the interior and exterior sides.  See the annotated figure above.
	Re claim 19, the logistics track includes a central portion disposed over the secondary recess, wherein the central portion is protruded from the lateral portions in a direction away from the secondary recess such that additional space is formed between the logistics track and the secondary recess.  See the annotated figure above.
	Re claim 20, the primary recess exterior side is planar with the exterior side.  See the annotated figure above.

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle wall parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 10, 2022